DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-18 are pending in this application. Claims 16 and 19 were cancelled. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a device" in claim 15, and “a device”, “a receiving module configured to”, “a synthesizing module configured to” in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0084] that discloses “device 1201 may comprise: a data processing apparatus (DPA) 1302,10 which may include one or more processors (P) 1355 (e.g., a general purpose microprocessor and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like)… device 102 may be configured to perform steps described herein without the need for code. That is, for example, data processing apparatus 1302 may consist merely of one or more ASICs. Hence, the features of the embodiments described herein may be30 implemented in hardware and/or software”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1, Statutory Category: Yes, the claim 1 is a method that recites a series of steps and therefore falls in the statutory category of a process.
Step 2A- Prong 1: Judicial Exception Recited: Yes, the claim recites: “synthesizing a resource request based on the resource allocation request (214) and the operator policy, wherein synthesizing the resource request based on the resource allocation request (214) and the operator policy comprises combining the user requirements 10with the one or more of the policy requirements”. As drafted, the claim as a whole recites a method including steps that could be performed in the human mind, but for the recitation of generic computing components. The human mind can easily synthesizing/combining/merging/grouping the different data (user requirements and the operator policy requirements) into one group. Therefore, but for the recitation of generic computing components, these steps may be a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Therefore, yes, the claims do recite judicial exceptions.
Step 2A- Prong 2: Integrated into a practical Application: No, this judicial exception is not integrated into a practical application. In particular, the claim recites an additional limitations that “receiving a resource allocation request (214) for the allocation, the resource allocation request (214) specifying a set of user requirements” and “receiving an operator policy, the operator policy including one or more policy requirements” which is insignificant pre-solution data gathering (see MPEP § 2106.05(g)). In addition, “a resource” is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (resource). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept: No. As discussed with respect to Step 2A prong Two, the additional element “resource” is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). In addition, the limitation “receiving a resource allocation request (214) for the allocation, the resource allocation request (214) specifying a set of user requirements” and “receiving an operator policy, the operator policy including one or more policy requirements” are insignificant pre-solution data gathering (see MPEP § 2106.05(g)), which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d), courts have identified “receiving and transmitting data, storing and retrieving information, et cetera as well understood, routine, conventional) and a generic computing device performing a generic computer function (see MPEP §2106.05(b)). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A. These additional elements and combination of the elements does not amount to significant more than the exception itself or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving steps were considered to be extra-solution activity in Step 2A as insignificant pre-solution data gathering, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The receiving steps is for the purpose of “collecting” the data and it can be reached on one of court case (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (collection, analysis and display data) see MPEP § 2106.05(g)). Accordingly, a conclusion that the receiving steps are well understood, routine, conventional activity is supported under Berkheimer options 2.

For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible. 

Independent claims 15, 17 and 18 are rejected for the same reason as claim 1 above. Claims 15 and 17 further recites “a device”, “a receiving module” and “a synthesizing module”. Claim 18 further recites “a computer program comprising instructions which, when executed on at least one processor”. These additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)). 

With respect to the dependent claim 2, the claim elaborates that issuing the synthesized resource request to obtain resource identifiers identifying resource instances that satisfy the synthesized resource request; receiving the resource identifiers; and allocating one of the resource instances in response to the resource allocation request (214). (“issuing” the “synthesized resource request” to “obtain” the “resource identifiers” are being treated as insignificant pre-solution data gathering (see MPEP § 2106.05(g)), and “allocating” based on “resource allocation request” directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 3, the claim elaborates that wherein issuing the synthesized resource request to obtain 20resource identifiers comprises processing the synthesized resource request into a resource query and executing the resource query. (“executing” the “resource query” is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 4, the claim elaborates that wherein issuing the synthesized resource request to obtain resource identifiers comprises directly executing the synthesized resource request (“executing” the “synthesized resource request” is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 5, the claim elaborates that wherein the synthesized resource request to obtain resource identifiers comprises a computer program. (“a computer program” is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 6, the claim elaborates that wherein synthesizing the resource 30request based on the resource allocation request (214) and the operator policy comprises: generating a user-request fragment, wherein generating the user-request fragment comprises extracting the user requirements from the resource allocation request (214) and composing the extracted user requirements. (“extracting” and “composing” are being treated as insignificant pre-solution data gathering (see MPEP § 2106.05(g)), “generating” the “user-request fragment” is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 7, the claim elaborates that wherein the user requirements comprise one or more of attributes, operations, and conditions related to the requested resource (240). (“user requirements” is being treated as insignificant pre-solution data gathering (see MPEP § 2106.05(g)).

With respect to the dependent claim 8, the claim elaborates that wherein synthesizing the resource request based on the resource allocation request (214) and the operator policy comprises: generating a policy-definition fragment, wherein generating the policy-definition fragment comprises extracting the policy requirements from the operator policy and composing the extracted policy requirements. (“extracting” and “composing” are being treated as insignificant pre-solution data gathering (see MPEP § 2106.05(g)), “generating” the “policy-definition fragment” is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 9, the claim elaborates that wherein the policy requirements depend at least in part on the resource allocation request (214). (“policy requirements” depend on “the resource allocation request” is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 10, the claim elaborates that wherein the policy requirements 15comprise one or more of attributes and conditions related to the requested resource (240). (“policy requirements” comprises “attributes and conditions” is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 11, the claim elaborates that wherein the synthesized resource request is based on one or more of the user-request fragment and the policy- definition fragment. (“synthesized resource request” based on “user-request fragment and the policy- definition fragment” is directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 12, the claim elaborates that generating a unified model (234) representing a plurality of resources (240), the unified model (234) comprising one or more adapters (236) acting as intermediaries to one or more data sources. (“generating” and “adapters acting as intermediaries” are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 13, the claim elaborates that wherein the resource (240) comprises one or more resource components within a data center, the one or more resource components including virtual machines. (“resource components”, “data center” and “virtual machines” are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).

With respect to the dependent claim 14, the claim elaborates that wherein the resource (240) 30comprises one or more resource components within an intelligent transport system, the one or more resource components including buses (“resource components”, “an intelligent transport system” and “buses” are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)).



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 15, 17 and 18:
In line 8, it recites the phrase “the user requirements”. However, prior to this phrase at line 3, it recites “a set of user requirements”. Thus, it is unclear whether the second recitation of “the user requirements” is the same or different from the first recitation of “a set of user requirements”. If they are the same, same name should be used.
As per claims 6-7 (line# refers to claim 6):
In line 4, recites the phrase “the user requirements”. However, prior to this phrase in claim 1, at line 3, it recites “a set of user requirements”. Thus, it is unclear whether the second recitation of “the user requirements” is the same or different from the first recitation of “a set of user requirements”. If they are the same, same name should be used.

As per claim 10:
	Line 2, “the requested resource” lacks antecedence basis.

As per claims 2-5, 8-9 and 11-14:
They are method, device and computer program claims that depend on claims 1, 15, 17 and 18 respectively above. Therefore, they have same deficiencies as claims 1, 15, 17 and 18 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-10, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Pub. 2013/0246208 A1) in view of HUH (US Pub. 2011/0022697 A1).
Jain was cited in the IDS filed on 09/17/2020

As per claim 1, Jain teaches the invention substantially as claimed including A method comprising: 
receiving a resource allocation request for the allocation of a resource, the resource allocation request specifying a set of user requirements (Jain, [0042] lines 2-7, receive one or more requests to allocate resources to one or more jobs on behalf of one or more users. Such requests may be generated by one or more computing devices external to cloud computing platform 100. For example, a request to allocate resources to a job on behalf of a user may be generated by computing device 112; [0043] lines 1-9, The request may be in any suitable format and may comprise any suitable information including, but not limited to, information associated with a job or jobs, and any associated information for executing the job(s) such as data, execution parameters, and configuration files…the request may specify the manner in which a user may be charged computing instances used for executing one or more jobs on the user's behalf; also see [0045] lines 4-6, user-specified parameters (e.g., a specified period of time, a specified budget, a specified policy, etc.);  
5receiving an operator policy associated with the resource, the operator policy including one or more policy requirements (Jain, [0053] lines 1-4, Resource allocation policies pool 204 may be configured to store processor-executable instructions and/or parameters used to specify policies for allocating cloud computing platform resources to jobs; [0054] lines 1-7, resource allocation policies pool 204 may be configured to allow one or more users or administrators to specify one or more policies. This may be done in any suitable way, as the invention is not limited in this respect. For example, this may be done using a graphical user interface for specifying policies (as receive via GUI); [0069] lines 6-8, a policy specifies that a particular number of on-demand computing instances be purchased at the on-demand price, allocating resources to the job in accordance with the policy).

Jain fails to specifically teach synthesizing a resource request based on the resource allocation request and the operator policy, wherein synthesizing the resource request based on the resource allocation request and the operator policy comprises combining the user requirements 10with the one or more of the policy requirements.

However, HUH teaches synthesizing a resource request based on the resource allocation request and the operator policy, wherein synthesizing the resource request based on the resource allocation request and the operator policy comprises combining the user requirements 10with the one or more of the policy requirements (HUH, Fig. 4, 402 transmit resource request, 408, transmit resource negotiation request; [0028] lines 5-7, The mediator 300 generates a resource negotiation request (as synthesizing a resource request) including service requirements and policy information of the service server 200; [0029] lines 3-14, At stage 402, the resource monitoring unit 202 determines that the service server 200 does not have sufficient computing resources to adequately service or handle the service requests from the client terminals 106 (i.e., the service consumers utilizing the client terminals 106) and sends a resource request to the mediator 300...At stage 408, in response to receiving the resource request at stage 402, the mediator 300 generates a resource negotiation request, and sends the resource negotiation request to the collaboration agent 302; also see [0022] lines 8-11, the resource negotiation request may include service requirements and policy information of the service server 200. The service requirements of the service server 200 may include the amount and type of computing resources requested by the service server 200; lines 18-28, The policy information is a set of policies that specify conditions regarding the processing of service requests from the client terminals 106 (i.e., the service consumers utilizing the client terminals 106). The policy information may include access information (e.g., a list of service consumers who are authorized to access the network service provider 100), cost information (e.g., fees the service consumers are charged for processing their service requests), quality of service information (e.g., the level of service to be provided in servicing the service consumers and/or their service requests), etc.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain with HUH because HUH’s teaching of generates a resource negotiation request (as synthesizing a resource request) based on the user request and the operator policy would have provided Jain’s system with the advantage and capability to allow the system to send only one request with all the information needed for allocating the resources which improving the system performance and efficiency. 

As per claim 7, Jain and HUH teach the invention according to claim 1 above. Jain further teaches wherein the user requirements comprise one or more of attributes, operations, and conditions related to the requested resource (Jain, [0043] lines 1-9, The request may be in any suitable format and may comprise any suitable information including, but not limited to, information associated with a job or jobs, and any associated information for executing the job(s) such as data (as attributes), execution parameters (as operations), and configuration files. The request may specify a policy in accordance with which resources may be allocated to jobs (as conditions). For example, the request may specify the manner in which a user may be charged computing instances used for executing one or more jobs on the user's behalf).

As per claim 9, Jain and HUH teach the invention according to claim 1 above. Jain further teaches wherein the policy requirements depend at least in part on the resource allocation request (Jain, [0004] lines 10-12, The policy may specify the manner in which the user pays for platform resources, which are allocated to the job in accordance with the selected policy; [0031] lines 1-7, allocating cloud computing platform resources includes selecting a policy for a particular job such that computing platform resources may be allocated to the job in accordance with the policy. A policy may specify how to allocate platform resources to a particular job by specifying how a user may pay for the platform resources used to execute that job; [0042] lines 2-7, receive one or more requests to allocate resources to one or more jobs on behalf of one or more users. Such requests may be generated by one or more computing devices external to cloud computing platform 100. For example, a request to allocate resources to a job on behalf of a user may be generated by computing device 112).

As per claim 10, Jain and HUH teach the invention according to claim 1 above. Jain further teaches wherein the policy requirements 15comprise one or more of attributes and conditions related to the requested resource (Jain, [0022] lines 3-10, the update may be performed at least in part by calculating a value for a metric of utility for each policy in the set of policies with respect to any jobs that have been executed by the cloud computing platform. Such an update may also depend on conditions associated with the completed jobs including, but not limited to, a delay of execution of each such job, whether the job was completed on time and/or on budget, how many jobs arrived since that job was scheduled, how many platform resources were available during execution of the job; [0041] lines 6-10, Allocating resources to a job in accordance with a policy may comprise charging a user for one or more computing instances for the job in accordance with one or more pricing options such as on-demand pricing and spot pricing (as one or more of attributes) as specified by the policy).

As per claim 15, it is a device claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claim 17, it is a device claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Jain further teaches a receiving module (Jain, [0042] lines 1-2, resource controller 102 may receive one or more requests). HUH teaches a synthesizing module (HUH, Fig. 4, 300 Mediator).

As per claim 18, it is a computer program claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and HUH, as applied to claim 1 above, and further in view of Xu et al. (US Patent. 10,380,198 B2).
As per claim 2, Jain and HUH teach the invention according to claim 1 above. Jain teaches allocating one of the resource instances in response to the resource allocation request (Jain, [0042] lines 2-7, receive one or more requests to allocate resources to one or more jobs on behalf of one or more users. Such requests may be generated by one or more computing devices external to cloud computing platform 100. For example, a request to allocate resources to a job on behalf of a user may be generated by computing device 112; [0041] lines 1-3, Resource controller 102 may use any suitable technique to allocate platform resources 104 to executing one or more jobs on behalf of a user). In addition, HUH teaches issuing the synthesized resource request (HUH, Fig. 4, 408, transmit resource negotiation request; [0028] lines 5-7, The mediator 300 generates a resource negotiation request (as synthesizing a resource request) including service requirements and policy information of the service server 200).

Jain and HUH fail to specifically teach the synthesized resource request to obtain resource identifiers identifying resource instances that satisfy the synthesized resource request and 15receiving the resource identifiers.

However, Xu teaches the synthesized resource request to obtain resource identifiers identifying resource instances that satisfy the synthesized resource request and 15receiving the resource identifiers (Xu, Fig. 3, S101, Receiving resource requests and concerting the resource requests into search request, S102, Searching a resource list and obtaining a resource ID that meets search conditions of the search request; Col 2, lines 31-35, resource searching module for searching a resource list of sensor nodes according to search conditions in the search request, and obtaining a resource ID of the sensor node that meets the search conditions; a data searching module for searching a data list of the sensor node and reading a working frequency of the sensor node in the resource list).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and HUH with Xu because Xu’s teaching of obtaining the resource ID that meet the condition would have provided Jain and HUH’s system with the advantage and capability to allow the system easily allocating the resources to the user based on the resource matching which improving the system efficiency.

As per claim 3, Jain, HUH and Xu teach the invention according to claim 2 above. Xu further teaches processing the synthesized resource request into a resource query and executing the resource query (Xu, Fig. 3, S101, Receiving resource requests and concerting the resource requests into search request (as resource query), Col 2, lines 31-35, resource searching module for searching a resource list of sensor nodes according to search conditions in the search request, and obtaining a resource ID of the sensor node that meets the search conditions; a data searching module for searching a data list of the sensor node and reading a working frequency of the sensor node in the resource list).

As per claim 4, Jain, HUH and Xu teach the invention according to claim 2 above. Xu further teaches directly executing the synthesized resource request (Xu Col 10, lines 6-15, claim 9, a processor; and a computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: receiving resource requests from clients and converting the resource requests into search requests (as directly executing the synthesized resource request to converting to the search request) searching a resource list of sensor nodes of a cloud according to search conditions in the search request and obtaining a resource ID of the sensor node that meets the search conditions).

As per claim 5, Jain, HUH and Xu teach the invention according to claim 1 above. Xu further teaches wherein the synthesized resource request to obtain resource identifiers comprises a computer program (Xu Col 10, lines 6-15, claim 9, a processor; and a computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: receiving resource requests from clients and converting the resource requests into search requests searching a resource list of sensor nodes of a cloud according to search conditions in the search request and obtaining a resource ID of the sensor node that meets the search conditions).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and HUH, as applied to claim 1 above, and further in view of STENBERG et al. (US Pub. 2020/0076709 A1).
	
As per claim 6, Jain and HUH teaches the invention according to claim 1 above. Jain teaches the resource allocation request (Jain, [0042] lines 2-7, receive one or more requests to allocate resources to one or more jobs on behalf of one or more users. Such requests may be generated by one or more computing devices external to cloud computing platform 100. For example, a request to allocate resources to a job on behalf of a user may be generated by computing device 112).

	Jain and HUH fail to specifically teach generating a user-request fragment, wherein generating the user-request fragment comprises extracting the user requirements from the resource allocation request and composing the extracted user requirements.

However, STENBERG teaches generating a user-request fragment, wherein generating the user-request fragment comprises extracting the user requirements from the resource allocation request and composing the extracted user requirements (STENBERG, [0098] lines 4-8, the Service Order Portal 5104 may also extract the customer's service requirements from the service request contained in message 5001, and collect (as composing) them into an attribute which may be referred to as ServiceRequestPartial (as user-request fragment)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and HUH with STENBERG because STENBERG’s teaching of extracting the user requirements and collect them in order to generating a ServiceRequestPartial (as user-request fragment) would have provided Jain and HUH’s system with the advantage and capability to allow the system to easily manage the customer requirements which improving the system performance. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and HUH, as applied to claim 1 above, and further in view of FREED et al. (US Pub. 2017/0109333 A1) and Vaculin et al. (US Patent. 10,142,702 B2).

As per claim 8, Jain and HUH teach the invention according to claim 1 above. Jain teaches operator policy (Jain, [0054] lines 1-7, resource allocation policies pool 204 may be configured to allow one or more users or administrators to specify one or more policies. This may be done in any suitable way, as the invention is not limited in this respect. For example, this may be done using a graphical user interface for specifying policies (as receive via GUI);

Jain and HUH fail to specifically teach generating a policy-definition fragment, wherein generating the policy-definition fragment comprises extracting the policy requirements from the operator policy and composing the extracted policy requirements.

However, FREED teaches generating a policy-definition fragment, wherein generating the policy-definition fragment comprises extracting the policy requirements from the operator policy and storing the extracted policy requirements (FREED, [0019] lines 3-7, the system 100 includes an ingestion component 101, policy criteria 110, and a runtime component 120. The ingestion component 101 is configured to extract criteria 107 from policy document 102. The ingestion component may then store the extracted criteria 107 in the policy criteria 110).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and HUH with FREED because FREED’s teaching of extracting criteria 107 from policy document would have provided Jain and HUH’s system with the advantage and capability to allow the system to determine the different policy criteria in order to improving the system efficiency. 

Jain, HUH and FREED fail to specifically teach the stored extracted policy requirements is composing/composed. 

However, Vaculin teaches the store extracted policy requirements is composing/composed (Vaculin, Col 15, lines 45-50, claim 2, extracts the plurality of criteria from the input signal as extracted information, and wherein the processor is configured to dynamically compose a set of data in real-time including transition boundaries among different groups of the set of data from the storage device according to the extracted information).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain, HUH and FREED with Vaculin because Vaculin’s teaching of composing the data would have provided Jain, HUH and FREED’s system with the advantage and capability to easily manage the data which improving the system efficiency. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, HUH and STENBERG, as applied to claim 6 above, and further in view of FREED et al. (US Pub. 2017/0109333 A1).

As per claim 11, Jain, HUH and STENBERG teach the invention according to claim 6 above. HUH teaches wherein the synthesized resource request is based on one or more of the user-request and the policy-definition. (HUH, [0028] lines 5-7, The mediator 300 generates a resource negotiation request (as synthesizing a resource request) including service requirements and policy information of the service server 200; [0029] lines 3-14, At stage 402, the resource monitoring unit 202 determines that the service server 200 does not have sufficient computing resources to adequately service or handle the service requests from the client terminals 106 (i.e., the service consumers utilizing the client terminals 106) and sends a resource request to the mediator 300...At stage 408, in response to receiving the resource request at stage 402, the mediator 300 generates a resource negotiation request, and sends the resource negotiation request to the collaboration agent 302; also see [0022] lines 8-11, the resource negotiation request may include service requirements and policy information of the service server 200. The service requirements of the service server 200 may include the amount and type of computing resources requested by the service server 200). In addition, STENBERG teaches the user-request fragment (STENBERG, [0098] lines 4-8, the Service Order Portal 5104 may also extract the customer's service requirements from the service request contained in message 5001, and collect (as composing) them into an attribute which may be referred to as ServiceRequestPartial (as user-request fragment)).

	Jain, HUH and STENBERG fail to specifically teach the policy-definition fragment.

	However, FREED teaches the policy-definition fragment (FREED, [0019] lines 3-7, the system 100 includes an ingestion component 101, policy criteria 110, and a runtime component 120. The ingestion component 101 is configured to extract criteria 107 from policy document 102. The ingestion component may then store the extracted criteria 107 in the policy criteria 110 (as policy-definition fragment)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain, HUH and STENBERG with FREED because FREED’s teaching of extracting criteria 107 from policy document would have provided Jain, HUH and STENBERG’s system with the advantage and capability to allow the system to determine the different policy criteria in order to improving the system efficiency. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and HUH, as applied to claim 1 above, and further in view of Wise et al. (US Pub. 2016/0269319 A1) and Mousseau et al. (US Pub. 2004/0078495 A1).

As per claim 12, Jain and HUH teach the invention according to claim 1 above. Jain and HUH fail to specifically teach generating a unified model representing a plurality of resources, the unified model comprising one or more adapters acting as intermediaries to one or more data sources.

	However, Wise teaches teach generating a unified model representing a plurality of resources (Wise, [0078] lines 4-6, generating a model of the data center indicating resource allocations to support deployment of the requested service).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and HUH with Wise because Wise’s teaching of generating a model that indicating the resource allocations would have provided Jain and HUH’s system with the advantage and capability to determining the different resources for supporting deployment of the requested service which improving the system efficiency. 

	Jain, HUH and Wise fail to specifically teach the unified model comprising one or more adapters acting as intermediaries to one or more data sources.

	However, Mousseau teaches the unified model comprising one or more adapters acting as intermediaries to one or more data sources (Mousseau, Fig. 1, 110 resource adapter, 108, 112; [0018] lines 1-7, A resource adapter module can be created that includes the resource adapter, as well as native libraries specific to the underlying Enterprise Information System and a deployment descriptor for the resource adapter. The deployment descriptor can be used in deploying and managing the resource adapter on the application server, and is specific to the application server, defining operational parameters unique to the application server; also see [0028] lines 7-13, The application server 100 also has system contracts with the resource adapter 110 for transaction, connection, and security management in communication with the respective components 104, 102, and 106. The application component 108 has an application contract with the resource adapter 110, and may have a common client interface as well).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain, HUH and Wise with Mousseau because Mousseau’s teaching of resource adapter that for connecting the different data sources would have provided Jain, HUH and Wise’s system with the advantage and capability to easily manage the communication between the different data sources which improving the system performance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and HUH, as applied to claim 1 above, and further in view of THOMAS et al. (US Pub. 2017/0083354 A1).

As per claim 13, Jain and HUH teach the invention according to claim 1 above. Jain and HUH fail to specifically teach wherein the resource comprises one or more resource components within a data center, the one or more resource components including virtual machines.

	However, THOMAS teaches wherein the resource comprises one or more resource components within a data center, the one or more resource components including virtual machines (THOMAS, [0002] lines 22-24, users can request computer resources from a data center and be provided with varying numbers of virtual machine resources on an "as needed" basis or at least on an "as requested" basis).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and HUH with THOMAS because THOMAS’s teaching of the virtual machine resources within a data center would have provided Jain and HUH’s system with the advantage and capability to allow the system to allocate the virtual machines resources based on the user request which improving the system performance. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and HUH, as applied to claim 1 above, and further in view of Neeman et al. (US Pub. 2005/0004757 A1).

As per claim 14, Jain and HUH teach the invention according to claim 1 above. Jain and HUH fail to specifically teach wherein the resource 30comprises one or more resource components within an intelligent transport system, the one or more resource components including buses.

	However, Neeman teaches wherein the resource 30comprises one or more resource components within an intelligent transport system, the one or more resource components including buses (Neeman, [0014] lines 2-4, vehicles which are designed to carry a large number of people, such as a bus or a tram; [0089] lines 4-9, enables a user to carry a user device allowing access to the transport resources and enabling the system to track of the user automatically through interactions between the user device and the transport system instead of between the user and a human representative of the transport system provider).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jain and HUH with Neeman because Neeman’s teaching of resources as buses of the transport system would have provided Jain and HUH’s system with the advantage and capability to allow the user to access and track the transport resources/buses which improving the overall user experiences. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195